Citation Nr: 1024978	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  04-31 908A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a bilateral foot disorder 
including status post left bunionectomy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel
INTRODUCTION

The appellant is a Veteran shown to have been honorably 
discharged from reserve service on March 1, 1994, with verified 
active service from December 1990 to May 1991.  A May 1992 DD 
Form 215 noted a corrected DD Form 214 separation date of May 30, 
1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to service 
connection for status post left bunionectomy claimed as a 
bilateral foot disorder. 

In January 2008 the Veteran testified at a hearing before RO 
personnel; in November 2008 she testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of each hearing is of record.

In a decision dated in January 2009, the Board reopened her claim 
for service connection for a bilateral foot disorder including 
status post left bunionectomy and remanded the claim for further 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.





	(CONTINUED ON NEXT PAGE)




REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), and as interpreted by the United 
States Court of Appeals for Veterans Claims (Court), are 
applicable to this matter.  

The Court has held that a remand by the Board confers on the 
Veteran, as a matter of law, the right to compliance with the 
remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The 
Court in Stegall has indicated, moreover, that if the Board 
proceeds with final disposition of an appeal, and the remand 
orders have not been complied with, the Board itself errs in 
failing to ensure compliance.  Id. at 271.  Thus, while the Board 
regrets the additional delay in this case, the case must be 
returned to the AMC/RO to verify whether the Veteran had any 
period of active duty for training and to provide her with an 
adequate VA orthopedic examination and opinion.

In a January 2009 remand, the Board instructed the AMC/RO to 
verify the dates of the Veteran's active service, to include any 
period of active duty for training.  Unverified periods of active 
service were from May 1986 to August 1986, and from December 1990 
to May 1991.  In March 2009, her active service was verified to 
include the period from December 1990 to May 1991.  
Unfortunately, it does not appear that any steps were taken to 
verify whether her reserve service, which ended in March 1994, 
included any period of active duty for training.  The AMC/RO 
should take appropriate steps to verify any active duty for 
training and to document all verification efforts in the claims 
folder.

The January 2009 remand also instructed the AMC/RO to provide the 
Veteran with a VA examination and medical opinion to be conducted 
by an orthopedic specialist that addressed whether her claimed 
foot disorder was either incurred in or aggravated by active 
service, to include whether a disorder existed prior to service 
and was aggravated by active service.  The Board directed the 
examiner to address all pertinent evidence, including opinions 
provided by VA podiatrists in August 2004 and January 2008, and 
to provide a complete rationale for all opinions expressed. 

Unfortunately, the April 2009 VA feet examination was conducted 
by a nurse practitioner (NP) who did not identify any specialty 
in orthopedics, and the report was not co-signed by an orthopedic 
specialist.  The NP did not review the claims file or service 
treatment records that were recently obtained until two months 
after the examination, and she did not comment on the two 
opinions in the claims folder as requested.  The AMC/RO should 
schedule the Veteran for a new VA feet examination to be 
conducted by an orthopedic specialist or podiatrist.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should confirm the Veteran's 
periods of military service in the Army 
Reserve, including any periods of active duty 
for training or inactive duty for training, 
specifically indicating, if possible, which 
periods were for active duty for training.

2.  The AMC/RO should contact the Veteran and 
her representative and obtain the names, 
addresses and approximate dates of treatment 
for all medical care providers, VA and non-
VA, who treated her for her claimed bilateral 
foot disorder.  Of particular interest are 
any VA treatment records dated from July 2004 
to the present.  After the Veteran has signed 
the appropriate releases, those records not 
already associated with the claims folder 
should be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  If 
the AMC/RO cannot obtain records identified 
by the Veteran, a notation to that effect 
should be inserted in the file.  The Veteran 
is to be notified of unsuccessful efforts in 
this regard, in order to allow her the 
opportunity to obtain and submit those 
records for VA review.

3.  After the above-requested records are 
received or determined to be unavailable, the 
AMC/RO should arrange for the Veteran to 
undergo a VA feet examination performed by an 
orthopedic specialist or podiatrist to 
determine whether a bilateral foot disorder, 
first shown in May 1986 as bilateral bunions 
and hallux valgus, was aggravated during the 
period of active military service from 
December 1990 to May 1991.  All indicated 
tests and studies are to be performed.  Prior 
to the examination, the claims folder must be 
made available to the orthopedic specialist 
or podiatrist performing the examination for 
review of the case, including a copy of this 
remand.  A notation to the effect that this 
record review took place should be included 
in the report of the examiner.  The 
examination must be conducted following the 
protocol in VA's Disability Examination 
Worksheet for VA Feet Examination, revised on 
May 1, 2007.

Following a thorough review of the claims 
folder and a physical examination of the 
Veteran, the examiner is requested to provide 
a medical opinion as to whether it is as 
least as likely as not (50 percent 
probability or greater) that a bilateral foot 
disorder status post left bunionectomy was 
caused or aggravated by any period of 
verified, active military service.  The 
orthopedic specialist or podiatrist is also 
requested to use his or her medical judgment 
to describe the degree of aggravation, if 
any, caused by service.  The examiner is also 
requested to comment on the August 2004 VA 
podiatrist opinion that military foot gear 
necessitated left foot surgery and the 
January 2008 VA opinion (from her podiatrist 
who had been her private podiatrist for 
approximately 20 years) that the Veteran's 
current foot problems resulted from the 
required military shoe gear (boots).  
Opinions should be provided based on the 
results of a review of the medical and lay 
evidence of record, results of a thorough 
examination, and sound medical principles.  
All examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

4.  The Veteran must be given adequate notice 
of the date and place of any requested 
examination.  A copy of all notifications, 
including the address where the notice was 
sent, must be associated with the claims 
folder.  The Veteran is to be advised that 
failure to report for a scheduled VA 
examination without good cause shown may have 
adverse effects on her claim.

5.  After completion of the above and any 
additional development deemed necessary, the 
issue on appeal should be reviewed with 
consideration of all applicable laws and 
regulations.  If the benefit sought on appeal 
remains denied, the Veteran and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

